This is an application by Manuel Curtwright for the writ of habeas corpus, by which he seeks to be let to bail pending the final hearing and determination of a charge of murder filed against him in LeFlore county, wherein upon his preliminary examination he was held to answer for the murder of one Jesse Yates, by shooting him with a shotgun in said county on or about the 13th day of February, 1921. Petitioner avers that he is now unlawfully imprisoned and restrained in the common jail of LeFlore county, by John Hunt, sheriff; that he is not guilty of the crime of murder charged. That upon the evidence introduced at his preliminary examination, together with the affidavits of certain other persons which are presented herewith, it is shown that the proof of his guilt is not evident nor the presumption thereof great. That therefore petitioner is entitled to be let to bail pending the trial of said charge.
It is also shown that petitioner applied to the judge of the district court of LeFlore county for the writ of habeas *Page 233 
corpus to be admitted to bail, and on the 19th day of April, 1921, a hearing was had thereon and bail was denied.
The evidence for the state taken upon the preliminary examination and the affidavits for the state show that about eight o'clock, Sunday morning, the 13th day of February, 1921, the petitioner did kill and murder one Jesse Yates, by shooting him in the back with a shotgun. The petitioner admits the shooting, but claims that it was done in self-defense. We have examined the record and without entering into a discussion of the facts as disclosed by the proof we deem it only necessary to say that upon a careful consideration of all the testimony presented in support of the application we are of opinion that the petitioner is not entitled to be admitted to bail as a matter of legal right. It is therefore considered and ordered that the writ be denied and bail refused.